Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The prior art of record (in particular, US 20150103178 A1-Itoh et al (Hereinafter referred to as “Itoh”), in view of US 20150116501 A1-McCoy et al (hereinafter referred to as “McCoy”), in further view of US 20060268360 A1-Jones) does not disclose, wherein a processing amount related to detection processing by a sensor of which the detection result is not involved in specifying the one or more capturing devices is controlled to be smaller than a processing amount related to detection processing by a sensor of which the detection result is involved in specifying the one or more capturing devices  as claimed.  Rather, Itoh discloses a control apparatus (title) comprising: one or more processors; and one or more memories including instructions that, when executed by the processor(s) ([0035]), cause the control apparatus to: acquire selection information that specifies one or more image capturing devices to be selected from a plurality of image capturing devices ([0084], wherein deciding which camera is suitable); and regardless of the detection result of the sensor, perform control in such a manner that a communication data amount related to a captured image from image capturing devices not included as the one or more image capturing devices to be selected in the selection information is smaller than a communication data amount related to a captured image from image capturing devices included as the one or more image capturing devices to be selected in the selection information, among the plurality of image capturing devices ([0081-0083]). Similarly, McCoy discloses selecting an image  The same reasoning applies to claim 42-43 mutatis mutandis.  Accordingly, claims 32-36, 38-43 are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175.  The examiner can normally be reached on M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LERON . BECK
Examiner
Art Unit 2487